 


109 HR 1003 IH: Financial Services for All Act
U.S. House of Representatives
2005-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1003 
IN THE HOUSE OF REPRESENTATIVES 
 
March 1, 2005 
Mr. Baca (for himself, Mr. Grijalva, Mr. Serrano, and Ms. Watson) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To amend the Federal Credit Union Act to allow greater access to international remittance services, and for other purposes. 
 
 
1.SHORT TITLEThis Act may be cited as the Financial Services for All Act.
2.Federal credit union amendmentParagraph (12) of section 107 of the Federal Credit Union Act is amended to read as follows:

(12)in accordance with regulations prescribed by the Board—
(A)to sell or provide for a fee negotiable checks (including travelers checks), money orders, international money transmitting or transfer services, and other similar money transfer instruments and services (including electronic fund transfers); and
(B)to cash checks and money orders and receive electronic fund transfers for a fee;. 
 
